
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 472
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Dreier (for
			 himself and Mr. Meeks) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should initiate negotiations to enter
		  into a free trade agreement with Egypt.
	
	
		Whereas the Arab Spring has swept through Northern Africa
			 and the Middle East, creating the greatest opportunity in more than a
			 generation for true democratic development in the region;
		Whereas the resulting upheaval also creates enormous
			 potential for instability, violence, and power vacuums that could be exploited
			 by anti-democratic or extremist forces;
		Whereas a key factor that drove protestors into the
			 streets was a lack of economic opportunity;
		Whereas demonstrations by the Egyptian people brought to
			 an end the nearly 30-year authoritarian rule of Hosni Mubarak on February 11,
			 2011;
		Whereas a referendum held the following month to amend the
			 constitution and limit the power of the presidency passed by 77 percent;
		Whereas plans for subsequent parliamentary elections have
			 been delayed on multiple occasions;
		Whereas frustration at the pace of reform has led
			 thousands of Egyptians to return to the streets;
		Whereas jobs and living standards remain the primary
			 concern for most Egyptians;
		Whereas polling shows that 80 percent of Egyptians believe
			 that the revolution will improve their economic situation within one
			 year;
		Whereas the inherent instability of transitional periods
			 makes economic growth and rising living standards difficult to achieve in the
			 short term;
		Whereas if the economic aspirations of the Egyptian people
			 are not realized, the potential for anti-democratic or extremist forces to
			 exploit the current instability will only be magnified;
		Whereas strong, sustained economic growth and development
			 would provide the necessary resources for Egypt to build democratic
			 institutions and solidify public support for democratic governance, as well as
			 ensure strong labor, environmental, and human rights protections;
		Whereas engagement with Egypt through trade negotiations
			 would encourage greater reform and build its capacity to modernize and
			 liberalize its economy, as well as provide maximum leverage to facilitate the
			 implementation of strong labor, environmental, and human rights
			 protections;
		Whereas a vibrant, stable, and prosperous democracy in the
			 Arab world’s most populous state is in the interest of the United States and
			 would fuel both economic and democratic development throughout the
			 region;
		Whereas Egypt is already an important trading partner for
			 the United States, accounting for over $9,000,000,000 in two-way trade in 2010
			 and representing the fourth largest destination for United States corn and
			 wheat exports;
		Whereas a key United States–Egypt trade initiative, the
			 Qualifying Industrial Zones, is already a success, with 507 companies operating
			 in the zones, shipping $1,000,000,000 of Egypt’s $2,200,000,000 in annual
			 exports to the United States last year, employing 200,000 men and women, and
			 representing the single largest cooperative economic project between Israel and
			 Arab world; and
		Whereas Egypt is a member of the World Trade Organization:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should initiate negotiations to enter
			 into a free trade agreement with Egypt.
		
